Citation Nr: 1609445	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  14-23 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for cognitive disorders due to an undiagnosed illness.

2. Entitlement to service connection for a psychiatric disorder claimed as anxiety and depression secondary to post operative residuals of left ankle arthrodesis.

3. Entitlement to a higher evaluation than 30 percent for post operative residuals of left ankle arthrodesis.

4. Entitlement to a higher evaluation than 30 percent for reactive airway disease.

5. Entitlement to a higher evaluation than 10 percent for an undiagnosed illness manifested by musculoskeletal chest pain.

6. Entitlement to a compensable evaluation for residuals of a right fourth metacarpal fracture.



REPRESENTATION

Appellant represented by:	John Worman, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to March 1992.

This case is before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Phoenix, Arizona.  Additional evidence was received with waiver of review by the Agency of Original Jurisdiction (AOJ). 

The issues of entitlement to service connection for psychiatric and cognitive disorders, and entitlement to increased ratings for reactive airway disease, and post operative residuals of left ankle arthrodesis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Chest pain due to undiagnosed illness is not manifested by a moderately severe or severe impairment of muscle group XXI.  

2. Right ring finger joint ankylosis is noncompensable under the rating schedule, and the appellant's disorder is not manifested by pathology that equates to an amputation of the joint without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation in excess of 10 percent for an undiagnosed illness manifested by musculoskeletal chest pain.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.27, 4.73, Diagnostic Code 5399-5321 (2015).

2. The criteria are not met for a compensable evaluation for residuals of a right fourth metacarpal fracture.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.20, 4.71a, Diagnostic Codes 5155, 5227 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation.  See also, 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining post-service VA medical records, along with scheduling VA compensation examinations.  The Veteran himself provided several lay statements and additional medical records.  He declined opportunity for a hearing.  There is sufficient basis upon which to issue a decision. 


Musculoskeletal Chest Pain

The Veteran's chest pain due to an undiagnosed illness is rated by analogy under 38 C.F.R. § 4.73, Diagnostic Code 5321.  Under that Code a 20 percent rating is warranted if there is evidence of a moderately severe or severe injury to Muscle Group XXI, i.e., the thoracic muscle group responsible for respiration.  

At a January 2011 examination, the Veteran described ongoing muscle pain over his anterior chest, and he pointed to an increasingly prominent and tender xiphoid process.  The examiner noted that the Veteran's disorder had been confounded by a motorcycle accident, at which time he sustained some chest injuries.  The appellant was hospitalized at St. Joseph's Hospital, and x-rays showed fractured ribs.  At that time there was no evidence of painful anterior chest pain.  

Physical examination revealed a very prominent xiphoid process that almost seemed flail.  This was judged to have a poor connection with between the adjacent costochondral injuries.  (The examiner again noted the motorcycle accident.)  Auscultation of the chest disclosed somewhat distant breath sounds.  There was no evidence of wheezing, rhonchi, or rales.  There was no abnormal breath sounds.  The thoracic expansion of the chest was judged to be normal.  Following the examination the examiner opined that the Veteran's ill-defined chronic chest wall pain appeared to be more subjective than objective.  The general muscle aching in his chest appeared to be a symptom of respiratory symptoms (already noted).  Based on the history of post service motorcycle accident in 2006, and the only significant medical finding being a prominent xiphoid process, the examiner thought it unlikely that the Veteran had an undiagnosed illness due to unknown environmental hazards during his Persian Gulf service.  

A review of the VA outpatient records dated since 2011 reveals no pertinent complaints or findings pertaining to musculoskeletal chest pain due to an undiagnosed illness.  There is no evidence of any impairment to Muscle Group XXI.

Given that there is no evidence that musculoskeletal chest pain has been manifested by even a moderately severe injury to the respiratory muscles, i.e., Muscle Group XXI, the Board must deny the claim.  In reaching this decision the Board acknowledges that the appellant is competent to report complaints of chest pain.  The Board, however, finds that the clinical evaluation discussed above, which was provided by a trained medical professional, to have far greater probative value in evaluation the nature and extent of any Muscle Group XXI disability.  It is also well to note that the outpatient records are devoid of any pertinent abnormality of this Muscle Group.  Without competent evidence of clinical disability the claim must be denied.

Right fourth finger injury residuals

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 ankylosis of the ring finger is assigned a noncompensable rating regardless whether there is unfavorable or favorable ankylosis.  A note to the criteria states to consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In this latter regard, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5155 provide that a 10 percent rating may be assigned where there is evidence of pathology that equates to an amputation of the ring finger joint without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  

In this case, the right fourth finger injury residuals are basically asymptomatic. January 2011 VA examination of the hand, thumb, and fingers indicated no right hand deformity.  There was full unrestricted range of motion of all the joints of the hand, with no ankylosis, gaps, loss of dexterity or strength; and with no change on repeated use.  Since this examination no evidence has been presented showing a worsening of the disability, and certainly no clinical evidence that the disorder is manifested by pathology that equates to an amputation of the joint without metacarpal resection at the proximal interphalangeal joint or proximal thereto.  Hence, the claim must be denied.


Extraschedular Consideration

For each of the above conditions, the Board has also considered an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence in this case does not show such an exceptional disability picture.  Comparison between the Veteran's current rating with the criteria found in the rating schedule shows that the rating criteria reasonably describe disability level and symptomatology.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or alleged that the rating criteria are inadequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

The Board finds that the requirements for an extra schedular evaluation for these disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.


ORDER

Entitlement to an increased evaluation for an undiagnosed illness manifested by musculoskeletal chest pain is denied.

Entitlement to a compensable evaluation for right fourth finger fracture residuals is denied.

REMAND

A review of the appellant's claim of entitlement to an increased rating for reactive airway disease shows that further development is in order.  In this regard, in January 2011 the Veteran was seen for a VA compensation examination.  Following the conclusion of that study the examiner recommended that the appellant be examined by pulmonology.  A pulmonary examination apparently took place on February 10, 2011.  Significantly, the pulmonary function study results reported at that time are be either inconsistent with the finding of "no abnormality," or they are not presented in a manner which allows the Board to understand.  Specifically, the examiner found a forced expiratory volume in one second of 3.05, a forced vital capacity of 3.89, and a ratio of forced expiratory volume to forced vital capacity of 69 percent.  Given that a 100 percent rating is in order where  forced expiratory volume in one second is less than 40 percent of that predicted, the finding of 3.05 and "no abnormality" require further explanation and clarification.  Moreover, given that the appellant was last examined in 2011, now more than five years ago, a new examination is in order.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder a VA examination is needed.  The Veteran's attorney has provided an April 2013 private psychologist's opinion that the Veteran had depression due to chronic pain from service-connected disability.  Given that this examiner also finds that the appellant is self-medicating with alcohol, the Board finds that a VA examination is in order to consider this opinion in light of all of the evidence of record, to include the fact that the appellant has suffered injuries in post service accidents.    

The claim of entitlement to service connection for a cognitive disorder, to include due to an undiagnosed illness, may be impacted by psychiatric examination findings, and is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating when two issues are "inextricably intertwined" ).

With respect to the claim of entitlement to an increased evaluation for post operative residuals of left ankle arthrodesis an examination is required to address the current nature and severity of that disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505  -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

There is also remote indication of a possible claim for Social Security Administration disability benefits, records of which should be obtained.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since January 2013 and associate them with the Veterans Benefits Management System (VBMS) electronic claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Determine if the Veteran is in receipt of Social Security disability benefits.  If so, obtain all medical records pertaining to that award.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  Thereafter, schedule the Veteran for a comprehensive respiratory examination to determine the nature and extent of any disability due to reactive airway disease.  The Veterans Benefits Management System (VBMS) file and Virtual VA claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must interpret the February 2011 pulmonary function test and address what those examination findings showed in terms of the percent of predicted value of the forced expiratory volume in one second, forced vital capacity, and the ratio of forced expiratory volume in one second to forced vital capacity.  The examiner must also conduct a new examination using a disability benefits questionnaire worksheet for bronchial asthma.  The new examination must include a new pulmonary function study, and the results of that examination must be explained.  A complete rationale must be provided for any opinion offered. 

4.  The Veteran must also be scheduled for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric and/or cognitive disorder.  The Veterans Benefits Management System (VBMS) file and Virtual VA claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  For any diagnosed psychiatric and/or cognitive disorder the examiner must opine whether it is at least as likely as not that the disorder is due to service, to include due to an undiagnosed illness.  If not, is it at least as likely as not that any diagnosed psychiatric and/or cognitive disorder is caused by or permanently aggravated by a service connected disorder to include post operative residuals of left ankle arthrodesis and chest pain due to an undiagnosed illness.  In providing any opinion the examiner must address the April 2013 opinion offered by Heather Henderson-Galligan, Ph.D.  

The examiner must review all of the evidence of record to include the evidence pertaining to post service accidents in 2006 and 2009, to include those which involved head injuries.  

If the examiner diagnoses alcohol abuse the examiner must address whether that abuse is the caused or permanently aggravated by any service connected disorder or any combination of service connected disorders. 

The examiner must provide a full and complete explanation for all opinions provided.  If the examiner cannot respond to the inquiries posed without resort to speculation, he or she should further explain why it is not feasible to provide a medical opinion.

5.  Schedule the Veteran for a VA examination for to determine the nature and extent of his left ankle disorder.  The Veterans Benefits Management System (VBMS) file and Virtual VA claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The VA examiner must address the nature and extent of all symptoms and manifestations attributable to post operative residuals of left ankle arthrodesis.  The nature and extent of any left ankle joint ankylosis must be addressed.  A complete, well-reasoned, evidence based rationale must be provided for any opinion offered.

6.  Thereafter the RO must review the examination reports and the evidence of record.  If the directives specified in this remand have not been fully implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the claims must be readjudicated in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


